Powell, J.
1. Where a debtor entrusts a sum of money to his agent, to be paid to his creditor, and the agent fails to pay over the money, an action for money had and received will lie in favor of the creditor against the agent.
2. Where a discharge in bankruptcy is pleaded as a defense to an action, the burden is on the defendant to make it affirmatively appear that the plaintiff’s demand was a provable debt at the date of the adjudication, in bankruptcy. Judgment affirmed.

Hill, C. J., disqualified.